ENTRY ORDER

                        SUPREME COURT DOCKET NO. 2015-245

                                     JULY TERM, 2015

People's United Bank                             }    APPEALED FROM:
                                                 }
                                                 }
   v.                                            }    Superior Court, Windham Unit,
                                                 }    Civil Division
Michael S. Cornish                               }
                                                 }    DOCKET NO. 349-7-13 Wmcv

                        In the above-entitled cause, the Clerk will enter:

        The record in this foreclosure proceeding discloses that the trial court granted summary
judgment in favor of plaintiff in January 2015, and entered a final judgment and decree of
foreclosure in May 2015. Defendant moved for permission to appeal, as required by 12 V.S.A. §
4601 and V.R.C.P. 80.1(m), which the trial court denied on June 12, 2015. Defendant filed a
notice of appeal directly with this Court on June 26, 2015.

       Pursuant to Vermont Rule of Appellate Procedure 6(a)(4), review in this Court of a
superior court order denying permission to appeal is initiated by filing, within ten days of the
order of denial, “a motion . . . with a statement containing: (A) the questions to be raised on
appeal; (B) the facts necessary to understand the questions; and (C) the reasons why an appeal
should be permitted.” Any “adverse party may file and serve an answer in opposition” within
five days. V.R.A.P. 6(a)(6). The matter will then “be determined on the motion and answer
without oral argument unless the Supreme Court orders otherwise.” V.R.A.P. 6(a)(7).

        Defendant has failed to file a timely motion for permission to appeal with this Court
setting forth the questions to be raised, the facts necessary to understand them, and the reasons
why an appeal should be permitted, as required by V.R.A.P. 6(a)(4). Accordingly, the notice of
appeal in this matter is dismissed.

        Appeal dismissed.


                                              BY THE COURT:



                                              John A. Dooley, Associate Justice


                                              Marilyn S. Skoglund, Associate Justice


                                              Beth Robinson, Associate Justice


                                              Harold E. Eaton, Jr., Associate Justice